DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I (claims 1-13 and 18-20) in the reply filed on May 19, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
In claim 1, line 5: change “comprises” to - - comprises: - - 
In claim 19, line 2: change “material” to - - material. - - 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the floating diffusion is surrounding the vertical trench gate, and that the vertical gates extend into the floating diffusion region.
“the trench… surrounded by the floating diffusion region”
“the vertical gate electrode…surrounded by the floating diffusion region”
“the vertical gate electrode laterally extended into… the floating diffusion region”
	(emphasis added)
The drawings, especially figures 4A and 4B, depict a floating diffusion region (420) is surrounded by the vertical gate electrodes, wherein the floating diffusion region is centralized and the gates are positioned around a periphery of the floating diffusion region.  
The drawings also do not show the vertical gates extending into the floating diffusion region; instead the vertical gates are merely positioned adjacent the floating diffusion region.  In addition, the floating diffusion region is formed after the vertical gates are formed, as evidenced by figures 7E-7F.
Claim 18 has a similar limitation to claim 1:
“a floating diffusion region…surrounding the vertical gate electrodes of the transfer gates” (emphasis added)
The language of claims 1 and 18 is confusing, as the limitations do not accurately correlate with what is depicted/disclosed.  Either the drawings do not properly show what is meant to be structurally disclosed by the applicant, or the wording of the claims is such that what is meant to be claimed is not presented in clear/concise language.
For purposes of examination, claim 1 is interpreted by the examiner as having vertical gates surrounding the floating diffusion region (opposite to what is currently claimed) and the vertical gates are disposed adjacent to the floating diffusion region (as opposed to being into them, which is currently recited).  
Claim 18 is also interpreted as having vertical gates surrounding the floating diffusion region (similar to interpretation of claim 1).
Claims 2-10, 19, and 20 are also currently rejected, since they are dependent claims which also contain the above-noted language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2016/0086984 A1, hereinafter ‘Wang’).
As to claim 1, Wang teaches a pixel cell (see figures 1A and 1B), which comprises:
a plurality of photodiodes (112a-d) disposed in a semiconductor substrate (104); 
a floating diffusion region (126) disposed in a semiconductor substrate; and 
a plurality of transfer gates (114a-d) each coupling a photodiode of the plurality of photodiodes to the floating diffusion region, wherein each transfer gate further comprises: 
a trench (118) extended from a first surface of semiconductor substrate into the semiconductor substrate adjacent to the photodiode coupled to the respective transfer gate, the trench extended from the photodiode adjacent to, and surrounding the floating diffusion region (shown in figures 1A, 1B); and 
a vertical gate electrode (122a-d) disposed in the trench, the vertical gate electrode laterally extended adjacent to and surrounding the floating diffusion region (126).

As to claim 10, Wang teaches a portion of the photodiode (112a-d) is formed under the trench (118) – see figure 1B.

Allowable Subject Matter
Claims 11-13 are allowable.
The following is an examiner’s statement of reasons for allowability.  The prior art of record does not teach or suggest the disclosed invention regarding:
A photodiode array including a plurality of pixel cells, each pixel cells having buried photodiodes and transfer transistors, particularly characterized by having:
a plurality of trenches disposed in the semiconductor substrate over the buried photodiode diffusion regions, the plurality of trenches adjacent to the floating diffusion region; 
a plurality of metallic plugs formed of a first conductive material within the plurality of trenches adjacent the gate oxide; and 
a plurality of gate contacts formed of a second conductive material, the second conductive material different from the first conductive material, each gate contact in contact with the respective metallic plug, as recited within claim 11.  
Claims 12 and 13 depend from claim 11.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D. Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812